56 F.3d 70NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Heberto Jose CHAVEZ-DOWNS, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 93-70950.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 14, 1995.Decided June 2, 1995.

On Petition for Review of an Order of the Board of Immigration Appeals, No. Aum-bdt-dqp.
BIA
PETITION DENIED.
Before:  TANG, SCHROEDER, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Heberto Jose Chavez-Downs petitions for review of the denial of his application for asylum and withholding of deportation.  The government raises a threshold jurisdictional challenge on the ground of untimeliness of the petition for review.  Assuming that the BIA's decision was mailed on August 30, and that the provisions of Federal Rule of Appellate Procedure 26 are not applicable, we would lack jurisdiction.  Even assuming we have jurisdiction, however, the petition would have to be denied on the merits.


3
Petitioner did not present any compelling evidence to establish a well-founded fear of persecution based on his political opinion.  See Castillo v. INS, 951 F.2d 1117, 1122 (9th Cir. 1991) ("[t]he fact that a nation forces a citizen to serve in the armed forces along with the rest of the country's population does not amount to persecution").  The BIA did not abuse its discretion in denying relief.


4
Any request for reopening in order to consider voluntary departure on the basis of changed circumstances should be addressed in the first instance to the BIA.  The mandate of deportation is hereby stayed for sixty days from the filing date of this memorandum decision to allow Chavez-Downs an opportunity to file with the BIA a motion to reopen for reconsideration of his request for voluntary departure.


5
PETITION FOR REVIEW DENIED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3